Citation Nr: 0826805	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to October 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Boston, Massachusetts, which denied service connection for 
PTSD.

In December 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

Subsequent to the issuance of the November 2006 statement of 
the case (SOC), the veteran submitted additional evidence 
relating to his stressor.  Specifically, the new evidence is 
a letter dated in March 2008 from the National Archives and 
Records Administration.  This letter reports that from April 
1, 1971 to September 30, 1971, the Headquarters, 2nd Signal 
Group, along with its battalions, companies and other smaller 
units, reported a total of 10 enemy attacks, consisting of 4 
rocket attacks, 4 mortar attacks, and 2 small arms attacks.  
Other evidence already associated with the record shows that 
the veteran was assigned to the 1st Signal Brigade, 2nd 
Signal Group Aviation Detachment (WCDX-AA) APO SF 96530.  See 
Special Orders, April 1971.  In light of these findings, the 
Board has determined that additional evidentiary development 
is necessary to verify the veteran's claimed stressors.  

If, following the aforementioned evidentiary development, the 
veteran's stressors are verified, the veteran should be 
scheduled for a VA psychiatric examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to verify the 
veteran's claimed stressors through the 
appropriate channels, to include the 
JSRRC.  Specifically, a request should be 
made to obtain a copy of the operational 
report for Headquarters, 2nd Signal Group 
for the time period of April 1, 1971 
through September 30, 1971.  A request 
should also be made to locate unit 
records for the 1st Signal Brigade, 2nd 
Signal Group Aviation Detachment (WCDX-
AA) APO SF 96530, as well as any other 
units to which the veteran was assigned 
while in Vietnam.  The results of such 
requests, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2. If the stressor is verified, the AOJ 
should schedule the veteran for a VA 
psychiatric examination to assess the 
current nature and etiology of his PTSD.  
The entire claims folder must be made 
available to the examiner prior to the 
examination.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  The examiner should 
render an opinion as to whether the 
veteran has PTSD based on the DSM-IV 
criteria and, if so, whether the PTSD is 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
related to the veteran's verified 
stressor(s), or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  The 
examiner should provide a complete 
rationale for any opinion provided.

3.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for PTSD.  All new evidence 
received since the issuance of the 
November 2006 SOC should be reviewed.  If 
the benefit sought on appeal is not 
granted, the veteran should be furnished 
an SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




